IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


JAMESELDA WORTHAM,                     No. 186 EAL 2015

                    Petitioner
                                       Petition for Allowance of Appeal from the
                                       Order of the Commonwealth Court
            v.


OFFICE OF ADMINISTRATIVE
REVIEW/TAX,

                    Respondent


                                   ORDER



PER CURIAM

      AND NOW, this 21st day of September, 2015, the Petition for Allowance of

Appeal is DENIED.